Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UEG-Green Solutions/Alberta, Inc. Toronto, Canada We hereby consent to the use in the Prospectus constituting a part of this S-1 Registration Statement of our report dated July 29, 2011, relating to the financial statements of UEG-Green Energy Solutions/Alberta, Inc., which are contained in that Prospectus.Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. Tulsa, Oklahoma August 9, 2011 HOOD SUTTON ROBINSON & FREEMAN CPAs, P.C.­­­­­ 2727 East 21st Street, Suite 600Tulsa, Oklahoma74114918-747-7000Fax 918-743-7525www.telcpa.com 1ashington BoulevardBartlesville, Oklahoma74006918-336-7600Fax 918-3337600
